DETAILED ACTION
Status of Claims: Claims 1, 3, 5, 7, 9, 10, 12, 14, 15, 33-36, 38, and 39 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 10, 12, 14, 15, 33-34, and 36, 38-39 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by McBeath et al. (US 20100302983 A1).
Regarding claim 1, McBeath et al. disclose a method for detecting a scheduling signaling, which is applicable to a base station, and the method comprising: sending target information to a terminal, wherein the target information is configured to determine whether a condition for stopping scheduling signaling detection on a current downlink time domain unit is satisfied, when the scheduling signaling detection is performed by the terminal on each downlink time domain unit (paragraphs [0074-0077]; DCI format may contain a signaling bit “search continue field” to indicate whether searching for more DCIs should continue or whether searching for more DCIs should terminate in current subframe) (paragraph [0077]; one or more DCI messages may contain an indication (detection indication) of the total number (maximum) of DCI message for the UE. UE can stop searching (condition is satisfied) upon detection of the total number of DCI message); wherein the target information comprises any one of the following: a maximum of amount of the scheduling signalings transmitted on each downlink time domain unit; detection indication information configured to indicate whether to stop the scheduling signaling detection; and feature information configured to characterize whether to stop the scheduling signaling detection (paragraph [0077]; one or more DCI messages may contain an indication (detection indication) of the total number (maximum) of DCI message for the UE. UE can stop searching (condition is satisfied) upon detection of the total number of DCI message. This allows the UE to know when to stop searching); wherein the feature information comprises: a first preset scrambling sequence and a second preset scrambling sequence configured to scramble downlink control information; wherein the first preset scramblinq sequence is configured to indicate continuing the scheduling signaling detection, and the second preset scrambling sequence is configured to indicate stopping the scheduling signaling detection (this limitation does not have to be disclosed by prior art because “the feature information” may be optional in the context of this claim since the target information comprises any one of: “a maximum of amount..”, “detection indication information…”, and “feature information…”).
Regarding claim 3, McBeath et al. further suggest wherein, when the target information comprises the maximum of the amount of the scheduling signalings transmitted on each downlink time domain unit, sending target information to the terminal comprises: -4-Docket No. LZ1 908378CN08-US-1702350sending the target information to the terminal through a first target signaling or a second target signaling; wherein, the first target signaling is a signaling sent to the terminal before the scheduling signaling is sent; the second target signaling is a signaling that belongs to the same downlink time domain unit as the scheduling signaling (paragraphs [0074] [0077]; one or more DCI messages may contain the signaling bit “search continue field” or the indication of the total number of DCI messages; thus the signaling bit or the indication belongs to the same DCI on the current subframe).  
Regarding claim 5, McBeath et al. further suggest wherein the detection indication information comprises: a first detection indication information configured to indicate continuing the scheduling signaling detection, and a second detection indication information configured to indicate stopping the scheduling signaling detection; or a third detection indication information configured to indicate currently remaining amount of the scheduling signaling to be detected (paragraph [0074]; “signaling bit=1” indicates searching should continue because there are more DCIs to be found and “signaling bit=0” indicates searching should terminate because there are no more DCIs to be found) (paragraph [0077]; upon detection of indicated number of DCI messages, the UE can stop searching; thus the UE inherently knows how many DCI messages remain to be detected/searched).  
Regarding claim 7, McBeath et al. further suggest wherein the target information is located at a preset position of the scheduling signaling, and the target information has a preset length (paragraph [0074]; search continue field is an additional bit in a DCI).  
Regarding claim 10, McBeath et al. disclose a method for detecting a scheduling signaling, performed by a terminal, and the method comprising: receiving target information sent by a base station; wherein the target information is configured to determine whether a condition under which scheduling signaling detection on a current downlink time domain unit is stopped is satisfied, when the scheduling signaling detection is performed on each downlink time domain unit by the terminal (paragraphs [0074-0077]; DCI format may contain a signaling bit “search continue field” to indicate whether searching for more DCIs should continue or whether searching for more DCIs should terminate in current subframe); and when the scheduling signaling detection is performed on each downlink time domain unit, if it is determined that the condition under which the scheduling signaling detection is stopped is satisfied according to the target information, stopping the scheduling signaling detection on the current downlink time domain unit (paragraph [0077]; one or more DCI messages may contain an indication (detection indication) of the total number (maximum) of DCI message for the UE. UE can stop searching (condition is satisfied) upon detection of the total number of DCI message); wherein the target information comprises any one of the following: a maximum of the number of the scheduling signalings transmitted on each downlink time domain unit; detection indication information configured to indicate whether to stop the scheduling signaling detection; (paragraph [0077]; one or more DCI messages may contain an indication (detection indication) of the total number (maximum) of DCI message for the UE. UE can stop searching (condition is satisfied) upon detection of the total number of DCI message. This allows the UE to know when to stop searching); wherein the feature information comprises: a first preset scrambling sequence and a second preset scrambling sequence configured to scramble downlink control information; wherein the first preset scrambling sequence is configured to indicate continuing the scheduling signaling detection, and the second preset scrambling sequence is configured to indicate stopping the scheduling signaling detection (this limitation does not have to be disclosed by prior art because “the feature information” may be optional in the context of this claim since the target information comprises any one of: “a maximum of amount..”, “detection indication information…”, and “feature information…”).  
Regarding claim 12, McBeath et al. further suggest wherein the detection indication information comprises: a first detection indication information configured to indicate continuing the scheduling signaling detection, and a second detection indication information configured to indicate stopping the scheduling signaling detection; or a third detection indication information configured to indicate the number of the scheduling signaling currently remaining that need to be detected (paragraph [0074]; “signaling bit=1” indicates searching should continue because there are more DCIs to be found and “signaling bit=0” indicates searching should terminate because there are no more DCIs to be found) (paragraph [0077]; upon detection of indicated number of DCI messages, the UE can stop searching; thus the UE inherently knows how many DCI messages remain to be detected/searched).  
Regarding claim 14, McBeath et al. further suggest wherein the determining that the condition under which the scheduling signaling detection is stopped is satisfied according to the target information comprises any one of the following: determining whether the number of scheduling signalings that have been detected on the current downlink time domain unit reaches the maximum, and if the number of the scheduling signalings that have been detected on the current downlink time domain unit reaches the maximum, determining that the condition under which the scheduling signaling detection is stopped is satisfied; when the second detection indication information is detected on the current downlink time domain unit, determining that the condition under which the scheduling signaling detection is stopped is satisfied; when the third detection indication information is detected on the current downlink time domain unit, and the number of the scheduling signalings currently remaining that need to be detected indicated by the third detection indication information is zero, determining that the condition under which the scheduling signaling detection is stopped is satisfied; and when the scheduling signaling is descrambled on the current downlink time domain unit, and if the scheduling signaling is descrambled by the second preset scrambling sequence, determining that the condition under which the scheduling signaling detection is stopped is satisfied detected (paragraph [0074]; “signaling bit=1” indicates searching should continue because there are more DCIs to be found and “signaling bit=0” indicates searching should terminate because there are no more DCIs to be found (zero)) (paragraph [0077]; upon detection of indicated number of DCI messages, the UE can stop searching; thus the UE inherently knows how many DCI messages remain to be detected/searched).  
Regarding claim 15, McBeath et al. further suggest wherein the method further comprises: if it is determined that the condition under which the scheduling signaling detection is stopped is not satisfied according to the target information, and the number of times of the scheduling signaling detection on the current downlink time domain has not reached a preset maximum times corresponding to the terminal, the scheduling signaling detection on the current downlink time domain unit continues (paragraph [0077]; one or more DCI messages may contain an indication (detection indication) of the total number (maximum) of DCI message for the UE. UE can stop searching (condition is satisfied) upon detection of the total number of DCI message) (paragraph [0074]; “signaling bit=1” indicates searching should continue because there are more DCIs to be found).  
Regarding claim 33, McBeath et al. disclose a device for detecting a scheduling signaling, which is applicable to a base station, the device comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: send target information to a terminal, wherein the target information is configured to determine whether a condition for stopping scheduling signaling detection on a current downlink time domain unit is satisfied, when the scheduling signaling detection is performed by the terminal on each downlink time domain unit (paragraphs [0074-0077]; DCI format may contain a signaling bit “search continue field” to indicate whether searching for more DCIs should continue or whether searching for more DCIs should terminate in current subframe) (paragraph [0077]; one or more DCI messages may contain an indication (detection indication) of the total number (maximum) of DCI message for the UE. UE can stop searching (condition is satisfied) upon detection of the total number of DCI message); wherein the target information comprises any one of the following: a maximum of the number of the scheduling signalings transmitted on each downlink time domain unit; detection indication information configured to indicate whether to stop the scheduling signaling detection; and feature information configured to characterize whether to stop the scheduling signaling detection (paragraph [0077]; one or more DCI messages may contain an indication (detection indication) of the total number (maximum) of DCI message for the UE. UE can stop searching (condition is satisfied) upon detection of the total number of DCI message. This allows the UE to know when to stop searching); wherein the feature information comprises: a first preset scrambling sequence and a second preset scrambling sequence configured to scramble downlink control information; wherein the first preset scrambling sequence is configured to indicate continuing the scheduling signaling detection, and the second preset scrambling sequence is configured to indicate stopping the scheduling signaling detection (this limitation does not have to be disclosed by prior art because “the feature information” may be optional in the context of this claim since the target information comprises any one of: “a maximum of amount..”, “detection indication information…”, and “feature information…”).
Regarding claim 34, McBeath et al. disclose a device for detecting a scheduling signaling, wherein the device is applicable to a terminal, and comprises:-9-Docket No. LZ1 908378CN08-US-1702350 a processor; and a memory for storing instructions executable by the processor; wherein the (paragraphs [0074-0077]; DCI format may contain a signaling bit “search continue field” to indicate whether searching for more DCIs should continue or whether searching for more DCIs should terminate in current subframe); and when the scheduling signaling detection is performed on each downlink time domain unit, if it is determined that the condition for stopping the scheduling signaling detection is satisfied according to the target information, stop the scheduling signaling detection on the current downlink time domain unit (paragraph [0077]; one or more DCI messages may contain an indication (detection indication) of the total number (maximum) of DCI message for the UE. UE can stop searching (condition is satisfied) upon detection of the total number of DCI message); wherein the target information comprises any one of the following: a maximum of the number of the scheduling signalings transmitted on each downlink time domain unit; detection indication information configured to indicate whether to stop the scheduling signaling detection; and feature information configured to characterize whether to stop the scheduling signaling detection (paragraph [0077]; one or more DCI messages may contain an indication (detection indication) of the total number (maximum) of DCI message for the UE. UE can stop searching (condition is satisfied) upon detection of the total number of DCI message. This allows the UE to know when to stop searching); wherein the feature information comprises: a first preset 
Regarding claim 36, McBeath et al. disclose a communication system implementing the method of claim 1, comprising the base station and the terminal, wherein the base station is configured to: send the target information to the terminal, and upon the terminal performing the scheduling signaling detection on each downlink time domain unit, it is determined whether the condition for stopping the scheduling signaling detection on the current downlink time domain unit is satisfied; and wherein the terminal is configured to: stop performing the scheduling signaling detection on the current downlink time domain unit upon the condition for stopping scheduling signaling detection is satisfied to thereby realize-11-Docket No. LZ1 908378CN08-US-1 702350 a dynamic scheduling process, avoid unnecessary scheduling signaling detection, reduce detection complexity and power consumption of the terminal (paragraphs [0074-0077]; DCI format may contain a signaling bit “search continue field” to indicate whether searching for more DCIs should continue or whether searching for more DCIs should terminate in current subframe) (paragraph [0077]; one or more DCI messages may contain an indication (detection indication) of the total number (maximum) of DCI message for the UE. UE can stop searching (condition is satisfied) upon detection of the total number of DCI message).  
Regarding claim 38, McBeath et al. further suggest wherein: the base station is configured to send the target information to the terminal through a first target signaling or a second target signaling; the first target signaling is a signaling sent to the terminal prior to sending the scheduling signaling; the second target signaling is a signaling that belongs to the same downlink time domain unit as the scheduling signaling; upon that an amount of the scheduling signalings detected on the current downlink time domain unit reaches the maximum, the terminal is configured to determine that the condition for stopping the scheduling signaling detection is satisfied (paragraphs [0074] [0077]; one or more DCI messages may contain the signaling bit “search continue field” or the indication of the total number of DCI messages; thus the signaling bit or the indication belongs to the same DCI on the current subframe).  
Regarding claim 39, McBeath et al. further suggest wherein: the target information further includes the detection indication information including a first detection indication information configured to indicate continuing the scheduling signaling detection, a second detection indication information configured to indicate stopping the-12-Docket No. LZ1 908378CN08-US-1 702350 scheduling signaling detection; and a third detection indication information configured to indicate a currently remaining amount of scheduling signalings to be detected; the base station is configured to send the scheduling signaling carrying the target information to the terminal; and upon the terminal detecting the second detection indication information, or detecting the third detection indication information and the currently remaining amount of the scheduling signalings to be detected indicated by the (paragraph [0074]; “signaling bit=1” indicates searching should continue because there are more DCIs to be found and “signaling bit=0” indicates searching should terminate because there are no more DCIs to be found (zero)) (paragraph [0077]; upon detection of indicated number of DCI messages, the UE can stop searching; thus the UE inherently knows how many DCI messages remain to be detected/searched).
  Allowable Subject Matter
Claims 9 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Remarks/Arguments
Applicant's remarks/arguments filed 12/16/2021 have been fully considered but they are not persuasive. On page 14 of the Applicant’s remarks, Applicant submits that allowable subject matter has been incorporated into independent claims 1, 10, 33, and 34; such that all pending claims are in condition for allowance. In response, the Examiner respectfully disagrees for the reason that although the allowable subject matter has been incorporated into independent claims 1, 10, 33, and 34, however, the incorporated subject matter “wherein the feature information comprises: …” may be optional in the context of the claims with other limitations because “the feature information” is an alternative option comprised in the target information in which the target information comprises any one of: “a maximum of amount..”, “detection indication 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476